Case 2:20-cv-04394-MWF-JPR Document 10 Filed 07/23/20 Page 1 of 2 Page ID #:24



  1   NICHOLAS M. WAJDA (State Bar #259178)
  2   WAJDA LAW GROUP, APC
      6167 Bristol Parkway
  3   Suite 200
  4   Culver City, California 90230
      Telephone: (310) 997-0471
  5   Email: nick@wajdalawgroup.com
  6   Attorney for Plaintiff

  7
                            UNITED STATES DISTRICT COURT
  8

  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    JASON M. FINE,                            Case No. 2:20-cv-04394-MWF-JPR
 12                    Plaintiff,               STIPULATION DISMISSAL WITH
                                                PREJUDICE
 13          v.
 14    QUICKEN LOANS, INC.,
 15                    Defendant.
 16

 17

 18

 19

 20         IT IS HEREBY STIPULATED AND AGREED:
 21
            Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff Jason M. Fine (“Plaintiff”) and
 22

 23   Defendant Quicken Loans, LLC (F/K/A QUICKEN LOANS INC.) (“Quicken
 24
      Loans”) stipulate and agree that Plaintiff is hereby dismissing all of his claims against
 25
      Quicken Loans with prejudice, with each party waiving his or its rights of appeal and
 26

 27   agreeing to bear his or its own attorney’s fees and costs.
 28
                                                  1
Case 2:20-cv-04394-MWF-JPR Document 10 Filed 07/23/20 Page 2 of 2 Page ID #:25



  1   Dated: July 23, 2020                      Respectfully Submitted,
  2    Jason M. Fine                            Quicken Loans, LLC
  3
       /s/ Nicholas M. Wajda                    /s/ Laura A. Stoll
  4    Wajda Law Group, APC                     Goodwin Procter LLP
  5    6167 Bristol Parkway, Ste 200            601 South Figueroa St., 41st Floor
       Culver City, California 90230            Los Angeles, CA 90017
  6    (310) 997-0471                           (213) 426-2500
  7    nick@wajdalawgroup.com                   LStoll@goodwinlaw.com
       Counsel for Plaintiff                    Counsel for Quicken Loans, LLC
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            2
